816 F.2d 673Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jerome COHEN, Defendant-Appellant.
No. 86-2590.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1987.Decided April 15, 1987.

Before HALL and WILKINS, Circuit Judges, and TIMBERS, Senior Circuit Judge of the United States Court of Appeals for the Second Circuit, sitting by designation.
Ronald E. Temkin, on brief, for appellant.
Charles R. Brewer, United States Attorney;  Roger M. Olsen, Assistant Attorney General;  Michael L. Paup;  Ann Belanger Durney;  Patricia M. Bowman, Tax Division, Department of Justice on brief, for appellee.
PER CURIAM:


1
Jerome Cohen appeals from the district court judgment enforcing a settlement agreement for payment of unpaid employee withholding taxes.  We affirm.


2
The district court summarily enforced a settlement agreement between appellant and the government which was indisputably evidenced by correspondence of counsel for the parties.  The district court refused to dismiss the action for the government's failure to fully comply with certain conditions of a previous dismissal order.


3
We have carefully reviewed the arguments raised on appeal and find no ground for disturbing the district court's summary enforcement of the settlement agreement of the parties.


4
AFFIRMED.